— Case held, decision reserved, motion to relieve counsel from assignment granted, and new counsel to be assigned. Memorandum: On review of the record, we find at least one possible nonfrivolous issue concerning defendant’s conviction of assault in the first degree (Penal Law § 120.10 [1]). Particularly, we question whether the record contains sufficient proof of serious physical injury (see, Penal Law § 10.00 [10]). New counsel will be assigned to submit full briefs before we consider the appeal (see, People v Gaines, 122 AD2d 565). (Appeal from judgment of Ontario County Court, Henry, Jr., J. — assault, first degree, and burglary, second degree.) Present — Dillon, P. J., Boomer, Balio, Lawton and Davis, JJ.